BAIRD, Judge,
concurring on appellant’s motion for rehearing.
I concur. The trial court’s judgment must be reversed. However, I feel compelled to write separately to address Tex. R.App.Pro. Rule 55(a).
On October 25,1989, this Court issued an Order which abated the appeal and remanded “the cause to the trial court with directions that it [the trial court] shall, after notice to the parties and hearing, settle the alleged inaccuracies in the Statement of Facts. The record of such proceedings and any supplemental findings by the trial court are to be filed with the Clerk of this Court ...” [Emphasis added.]
The majority opinion sets forth both the corrections to the record and Judge Priest’s comments regarding those corrections. At 305. The majority then considers whether to address “all of the information presented after the remand.” At 306. In other words, should the explanatory comments of Judge Priest be considered? The majority, relying on Rule 55(a), concludes “the corrections and additions made by Judge Priest are cognizable with regard to the issues raised on rehearing.” At 306. I concur with that conclusion. However, I do not believe the comments are cognizable under Rule 55(a); rather, I believe they are cognizable under our Order of October 25, 1989 because I consider the explanatory comments to be “supplemental findings by the trial court” which we specifically authorized.1
Rule 55(a) provides a trial judge with the authority to “make the statement of facts conform to what occurred in the trial court.” In my opinion, Rule 55(a) does not provide a trial judge with the authority to comment upon, explain or otherwise develop his ruling(s) at the time of trial. Therefore, the remarks in Judge Campbell's dissenting opinion are well taken. However, Judge Priest’s actions were entirely consistent with our Order; Judge Priest filed a record of the remand proceedings which included a corrected statement of facts and “supplemental findings” which were expressly authorized in the Order. Judge Priest should not be faulted for following our Order.
With these comments I concur in the result reached by the majority of this Court.

. Rule 55(a) is not mentioned in the October 25, 1989 Order.